 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   ERIC CHARLES RODNEY KNAPP,                         No. 2:19-cv-02066 TLN-GGH
12                      Petitioner,
13           v.                                         ORDER
14   RALPH DIAZ, CDCR Secretary,
15                      Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 4, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on Petitioner and which contained notice to Petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 6.) Petitioner

23   has filed objections to the findings and recommendations. (ECF No. 9.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed November 4, 2019, are adopted in full;

 3           2. This action is dismissed as a second or successive habeas corpus application without

 4   prejudice to its refiling with a copy of an order from the Ninth Circuit Court of Appeals

 5   authorizing petitioner to file a successive petition; and

 6           3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 7   2253.

 8   Dated: January 16, 2020

 9

10
                                            Troy L. Nunley
11
                                            United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
